9                                                     09/15/2020


         IN THE SUPREME CO                OP THE sTATE OF MONTANA                  Case Number: PR 20-0005


                                      PR 20-0005                        FILED
                                                                       SEP 1 5 2020
                                                                    Bowen Greenw000
                                                                  Clerk of Suprerne Coun
IN RE THE MOTION OF SHANNON M.HEIM FOR                               Statc, of Montana
ADMISSION TO THE BAR OF THE STATE OF                                         ORDER
MONTANA



      Shannon M. Heim has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Heim has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Shannon M. Heirn may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
                  `-ta
      DATED this ( day of September, 2020.



                                                             Chief Justice
SU 2.
  1Y1
  Justices